UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2285


MARTY R. FERGUSON,

                  Plaintiff - Appellant,

             v.

DOMINQUE DOE FAULKNER,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-02856-RDB)


Submitted:    January 26, 2009              Decided:   February 11, 2009


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marty R. Ferguson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marty R. Ferguson appeals the district court’s order

dismissing his civil action.    We have reviewed the record and

find no reversible error.   Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.   Ferguson v. Faulkner, No. 1:08-cv-02856-

RDB (D. Md. Oct. 30, 2008).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                         AFFIRMED




                                2